                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,                                        8:18CV556

                    Plaintiff,                       SECOND AMENDED
                                                      ORDER SETTING
       vs.                                            SCHEDULE FOR
                                                   PROGRESSION OF CASE
PIGNOTTI, JOESPH RICHTER (2019),
HANSEN, (2043) and NASS, (1886), in
their respective individual capacities,

                    Defendants.


       IT IS ORDERED that Defendants’ motion to amend progression order (Filing
41) is granted and, accordingly, the case progression schedule is amended as follows:

     1.    Dispositive Motions. All dispositive motions shall be filed on or before
March 19, 2020. The parties must comply with the provisions of NECivR 7.1 and
NECivR 56.1 when filing summary judgment motions.

      2.     Pretrial Conference.
             a.     Defense counsel will have the primary responsibility for
                    drafting the Order on Final Pretrial Conference, pursuant to the
                    format and requirements set out in NECivR 16.2(a)(2). The
                    plaintiff will be responsible for cooperating in the preparation
                    and signing of the final version of the Order. The Order should
                    be submitted to the plaintiff and to any other parties by May
                    18, 2020. The plaintiff shall provide additions and/or proposed
                    deletions to defense counsel by June 1, 2020. Defense counsel
                    shall submit the Proposed Order on Final Pretrial Conference
                    to the court by no later than June 15, 2020. If a party proposes
                    an addition or deletion which is not agreed to by all the other
                    parties, that fact should be noted in the text of the document.
                     The Proposed Order on Final Pretrial Conference must be
                     signed by all pro se parties and by counsel for all represented
                     parties.


              b.     The Final Pretrial Conference will be held before the
                     Magistrate Judge on June 22, 2020 at 10:00 a.m. Prior to the
                     pretrial conference, all items as directed in NECivR
                     16.2(a)(2).and full preparation shall have been completed so
                     that trial may begin at any time following the Pretrial
                     Conference.

              c.     If a plaintiff is held in an institution, the pretrial conference will
                     be by telephone. In that case, Defense counsel shall contact the
                     plaintiff’s institution in advance and arrange to initiate and
                     place the conference call.

       3.    The trial date will be set by the Magistrate Judge at the time of the Final
Pretrial Conference.

      4.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: Pretrial conference before
Magistrate Judge Cheryl Zwart to be held on June 22, 2020 at 10:00 a.m.

      Dated this 14th day of February, 2020.

                                                BY THE COURT:


                                                Cheryl R. Zwart
                                                Senior United States Magistrate Judge




                                            2
